Citation Nr: 0206117	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  98-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection a chronic 
gastrointestinal disorder, variously diagnosed.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the veteran's claim for service 
connection for diverticulosis.  However, it is noted that the 
issue of entitlement to service connection for a stomach 
disorder has been previously denied; therefore, the Board is 
required to make an independent determination as to whether 
the evidence is new and material.  Thus the issue has been 
recharacterized on the title page.
 
As an initial matter, the Board notes that there has been 
some confusion regarding the timeliness of the veteran's 
substantive appeal.  However, the Board finds that the 
veteran has filed a timely substantive appeal with respect to 
the issue of entitlement to service connection for 
diverticulosis.  Specifically, he was notified of an 
unfavorable rating decision dated on May 16, 1997.  In late 
July 1997, he submitted a notice of disagreement.  A 
statement of the case was issued on July 22, 1998, and he 
filed a timely substantive appeal on July 28, 1998.

In addition, the Board notes that the veteran also raised an 
earlier issue of entitlement to service connection for a 
bilateral knee disorder.  That issue was originally denied by 
rating decision dated in May 1997.  Subsequently, entitlement 
to service connection for bilateral chondromalacia was 
granted by rating decision dated in July 1998.  It appears to 
the Board that the veteran's service representative may have 
attempted to raise the issue of an increased rating in the VA 
Form 646 - Statement of Accredited Representative in Appealed 
Case.  Further, the veteran has submitted additional evidence 
related to the knees.  If the veteran desires to pursue this 
issue, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication of the increased rating issue, the Board has no 
jurisdiction of the issue at this time.

By decision of the Board in November 1998, service connection 
for a chronic gastrointestinal disorder, variously diagnosed 
as diverticulosis and irritable bowel syndrome, was denied.  
This decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  While the appeal was 
pending, the veteran and the Office of General Counsel for VA 
both filed Motions requesting that the Court vacate the 
decision by the Board and remand the case for additional 
development of the evidence and readjudication of the claim.  
These Motions were made as a result of a change in the law 
governing the issue on appeal.  In an Order in April 2001, 
the Court vacated the Board decision and the case was 
returned to the Board for compliance with the directives that 
were specified by the Court.  

In February 2002, the Board requested a Veterans Health 
Administration (VHA) medical opinion with regard to the 
veteran's claim of service connection for a chronic 
gastrointestinal disorder.  This opinion was rendered in 
April 2002 and has been associated with the record.  After 
developing additional evidence in this case, the Board 
informed the veteran in a April 2002 letter of the additional 
evidence developed, and provided an opportunity to respond 
and/or submit additional evidence.  The veteran responded in 
that same month.  Therefore, any assistance required in this 
arena has been satisfied. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue before the Board has 
been obtained by the RO.

2.  By rating decision dated in October 1983, the RO denied 
service connection for a stomach disorder.  The notice letter 
regarding that decision was sent in that same month.  There 
was no timely appeal perfected.

3.  Evidence associated with the claims file since the 
October 1983 rating decision has not been considered 
previously and is so significant that it must be considered 
in order to fairly decide whether the veteran is entitled to 
service connection for a chronic gastrointestinal disorder.

4.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a chronic 
gastrointestinal disorder.

5.  In-service complaints of abdominal pain were 
manifestations of a disability that is shown to have been 
acute and transitory, and which resolved without residuals.

6.  A gastrointestinal disorder, variously diagnosed, was not 
established until several years after service, and has not 
been shown to be related to service or to any occurrence or 
event therein.

7.  It is not at least as likely as not that a chronic 
gastrointestinal disorder had its onset in service or is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The October 1983 decision of the regional office that 
denied service connection for a stomach disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103 (2001).

2.  Evidence received since the October 1983 RO decision is 
new and material, and, thus, the claim for service connection 
for a chronic gastrointestinal disorder is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 and Supp. 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.156(a), (c) (2001).

3.  A chronic gastrointestinal disorder, variously diagnosed, 
was not incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1131, 5013A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran sought 
treatment in January 1980 for right upper quadrant pain and a 
one week history of constipation.  The clinical assessment 
was constipation and he was treated with Milk of Magnesia.  
In January 1981, he complained of mid-line abdominal pain.  
It was non-radiating, was not constant, and came when he ate 
sweets.  Physical examination showed no blood in the stool or 
urine.  There was no tenderness or edema, and bowel sounds 
were within normal limits.  The clinical assessment was 
stomach pain and he was given Milk of Magnesia.  In April 
1983, he related a three month history of stomach ache in the 
middle abdomen.  He had a history of the same problem in 
January 1981.  He indicated that sweets caused the pain to 
increase.  His stomach was tender to palpation.  The clinical 
assessment was possible gastritis and he was given Bentyl and 
Mylanta.  There is no further mention of abdominal 
symptomatology and the veteran was discharged in June 1983.  
There is no separation examination associated with the claims 
file; a May 1983 form shows that the veteran was not required 
to undergo a medical examination for separation and he 
indicated that he did not desire a separation medical 
examination.

In July 1983, the veteran filed a claim for stomach disease.  
In an August 1983 VA examination report, he related that he 
experienced symptoms of pain or cramping in the upper part of 
his stomach during service and was given Mylanta.  He 
indicated that he could not eat greasy or sweet foods and had 
occasional nausea and vomiting.  He denied vomiting blood, 
passing blood in the stool, constipation, and diarrhea.  
Physical examination revealed that the abdomen was soft.  
There was pain and tenderness on pressure in the epigastrium.  
No masses or enlargements were palpable.  Bowel sounds were 
normal, and there were no hemorrhoids, fissures, strictures, 
or prolapses.  There was no muscle guarding, rigidity, or 
rebound tenderness noted.  The examiner concluded that there 
was no stomach condition found on the examination.  By rating 
decision dated in October 1983, the veteran's claim for 
stomach disease was denied on the basis of there being no 
current stomach condition.  There was notice to the veteran 
of this decision in that same month.  He did not perfect a 
timely appeal.

There are no additional post service treatment records 
associated with the file until private treatment records 
beginning in April 1991.  At that time, the veteran sought 
treatment for headache, fever, mid-abdominal pain, diarrhea, 
nausea, and vomiting.  He was treated with Tylenol, liquids, 
and Kaopectate.  There was no specific diagnosis made with 
respect to his gastrointestinal symptoms.  In July 1994, he 
complained of a month history of upper abdominal pain.  He 
reported a possible ulcer in the service.  The clinical 
assessment was possible peptic ulcer disease, questionable 
Giardia.  The records show the veteran was additionally 
treated for other disabilities not at issue in the current 
appeal.

In January 1996, he complained of a headache and stomach 
problems.  The clinical assessment was gastroenteritis.  
Motrin and Donnatal were prescribed.  In June 1996, he sought 
treatment for spitting up blood and sharp abdominal pain, 
which was helped by drinking milk.  At that time, he related 
a "several year" history of epigastric pain, worse in the 
previous three days.  An upper gastrointestinal series had 
apparently been negative in the past.  He had no nausea, 
vomiting, melena, or diarrhea but did have a cough.  The 
clinical assessment was epigastric pain, dyspepsia, and 
blood-tinged secretions probably from nasopharynx.  
Laboratory work was ordered and a high fiber, low fat diet 
recommended.  Two follow-up visits in September 1996 showed 
clinical assessments of chronic abdominal pain, quest 
irritable bowel syndrome; questionably related to 
hypercalcemia; and probable diverticulosis.

In October 1996, the veteran filed a claim for entitlement to 
service connection for diverticulosis.  In a November 1996 
letter, the veteran's private treating physician indicated 
that the veteran had problems with chronic abdominal pain.  
After an extensive evaluation, the veteran was found to have 
only mild diverticulosis of the colon.  He had also been 
diagnosed with mild hyperparathyroidism, resulting in minimal 
elevation of the serum calcium level, which was unrelated to 
the abdominal pain.  The physician opined that the exact 
etiology of the veteran's pain was not clear but was probably 
due to irritable bowel syndrome and perhaps diverticulosis to 
some degree.  Additional subsequent private and VA medical 
records show on-going treatment and follow-up for abdominal 
pain, including trigger point injection and maintenance for 
trigger point pain in March 1997.  Diagnoses have included 
irritable bowel syndrome, trigger point, diverticulosis, 
peptic ulcer disease, and biliary dyskinesia.  The records 
additionally show treatment for disabilities not at issue in 
the current appeal.

In an April 1997 VA examination report, the veteran related a 
persistent knife pain in the epigastric area.  He had had an 
extensive gastrointestinal work up and was felt to have 
irritable bowel syndrome.  He complained of mid abdominal 
tenderness for 16-17 years and had variously been 
demonstrated to have left sided colon isolated diverticula 
but apparently no diverticulitis but occasional rectal 
spotting of blood.  Medications included Hyoscine, 
Hyociamine, Dicyclomine, Neurontin, Pepcid, and Ultram.  
Physical examination revealed that his abdominal contour was 
lax, and bowel sounds were normal.  There was slight, 
epigastric deep palpation tenderness but no mass discerned 
and no tenderness over the left or right in the course of the 
colon.  There were no hemorrhoids and stool was hemoccult 
negative.  The final diagnoses were diverticula of the left 
colon and irritable bowel syndrome.  Laboratory tests showed 
tiny diverticula in the sigmoid colon.

As part of his contentions, the veteran submitted an April 
1997 report from a private physician that notes that the 
veteran was being treated and the doctor went over the 
veteran's treatment records as provided by the veteran and 
that most of the diagnoses since 1981 were irritable bowel 
syndrome.

In February 2002, the Board referred this case with the 
claims folder and all medical records for a VHA medical 
opinion from a specialist.  In April 2002, an opinion was 
furnished that laid out the evidence in the claim and 
provided an opinion as follows:

A diagnosis of irritable bowel syndrome 
(IBS) is based on the absence of certain 
worrisome signs/symptoms or "red flags" 
(chiefly weight loss, fever, rectal 
bleeding, and anemia) and consensus - 
based ("Rome II") symptom criteria:  
These diagnostic criteria require:  "at 
least 12 weeks or more, which need not be 
consecutive, in the preceding 12 months 
of abdominal discomfort or pain that has 
two out of three features:  1) Relieved 
with defecation; and/or 2) Onset 
associated with a change in frequency of 
stool; and/or 3) Onset associated with a 
change in form (appearance) of stool."  
Throughout the patient's various 
evaluations, with the exception of a few 
episodes of hematochezia in the mid to 
late 1990s, there is an absence of 
concerning signs or symptoms (flexible 
sigmoidoscopy evaluation was negative 
except for internal hemorrhoids).  Based 
on the information available in the 
active duty medical records and the VA 
examination only one month after 
discharge, his condition during the 
service do (sic) not meet the criteria 
for IBS.  More likely diagnoses during 
that period of time (i.e. his service 
years and immediate post discharge 
period) are gastritis, atypical 
gastroesophageal reflux, NSAID 
enteropathy, and/or nonulcer dyspepsia.

There is an 8 year hiatus between his 
service years (and immediate post-service 
period) until the next abdominal episode.  
Although no diagnosis or impression is 
given by the provider for this 1991 
episode, the description is completely 
consistent with acute viral 
gastroenteritis.  However, beginning in 
1994, there is a change in his 
gastrointestinal complaints.  This is the 
first time that loose stools are reported 
(excluding the 1991 apparent viral 
gastroenteritis episode).  His symptoms 
seem to accelerate and there are numerous 
evaluations between 1996 and 1997.  His 
pain has changed in description and 
intensity and is now associated with up 
to 4 to 5 loose stools per day.  
Radiologic and laboratory values are 
unrevealing except for "minimal 
diverticulosis" and "biliary 
dyskinesia".  Based on the Rome II 
criteria, it seems that the most likely 
current diagnosis is pain-predominant IBS 
dating back to 1994 to 1996.  The upper 
abdominal location of his pain is 
somewhat atypical for IBS but does not 
exclude the diagnosis.  The other less 
likely diagnosis to consider would be 
functional abdominal pain.  It is 
extremely unlikely that either diagnosis 
was present during the service.  During 
his service years, his reported symptoms 
were inconsistent with an IBS diagnosis 
and the natural history of functional 
abdominal pain would have made an 8 to 11 
year hiatus before representing for 
medical evaluation unlikely.  With 
respect to the diagnosis of biliary 
dyskinesia that was given by one of the 
providers who saw this patient, I believe 
that biliary dyskinesia is extremely 
unlikely to be a cause for this patient's 
pain, as his pain description is not 
consistent with this diagnosis.  Biliary 
dyskinesia is a controversial diagnosis 
because many asymptomatic patients may 
have low gall bladder ejection fractions.  
Furthermore, studies have produced 
inconsistent data in terms of response to 
cholecystectomy in symptomatic patients.  
With respect to the diagnosis of 
"minimal" diverticulosis, 
diverticulosis is an extremely prevalent 
finding on colon examination.  Patients 
become symptomatic from complications of 
diverticulosis, chiefly acute 
diverticulitis or diverticular bleeding.  
There is no history to suggest that this 
patient experienced either of these 
complications.  Chronic abdominal pain 
may rarely occur as a sequelae of a 
severe episode of diverticulitis or 
repeated episodes of diverticulitis 
because of creation of colonic strictures 
and tortuosity.  However, once again, 
there is neither a history to suggest 
diverticulitis nor is the patient's pain 
description characteristic of this 
diagnosis.

Therefore, based on the above rationale, 
it is not as least as likely as not that 
the current disorder began while the 
patient was in service.  It is not as 
least as likely as not to be in any way 
etiologically due to his service.

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regards to notice to the veteran, 
after reviewing the record, the Board is satisfied that all 
appropriate notice and development has been accomplished.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard 
there has been notice as to information needed and there has 
been a rating decision and a statement of the case sent to 
the veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  The veteran and his 
representative through the statement of the case thereto, 
have been notified as to evidence and information necessary 
to substantiate the claim.  Additionally, the Board notes 
that a VHA opinion has been obtained, and that all records 
that could be developed have been associated with the file.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  Notice of this opinion was provided, additional 
comments have been received, and the Board may now proceed.

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

It is noted that the laws and regulations regarding new and 
material evidence have not been provided to the veteran.  
However, the RO adjudicated the claim on a de novo basis, 
apparently concluding that there was new and material 
evidence to reopen; the Board agrees, as further discussed 
below, and as such finds the veteran is not prejudiced by any 
failure to be provided the new and material regulations.

The additional evidence submitted since the October 1983 RO 
decision includes evidence of current gastrointestinal 
disorder and as such, is sufficient to reopen the veteran's 
claim for service connection for a chronic gastrointestinal 
disorder.  The evidence is new in that it has not been 
considered previously and it is not cumulative of evidence 
already of record.  It is also material as it bears directly 
and substantially upon the matter under consideration and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hence, the claim for service 
connection for a chronic gastrointestinal disorder, variously 
diagnosed, is reopened by new and material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West Supp. 2001) for the specific 
requirements for developing claims.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  They are 
for consideration now that the claim has been reopened.  As 
noted above, the Board finds that this duty to assist has 
been satisfied in this case.

Further, the Board notes that the reopening of the veteran's 
claim raises a due process issue which was addressed by the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant 
to Bernard, the Board must consider whether addressing the 
veteran's claim on a de novo basis would cause prejudice to 
the veteran if it was not so considered by the RO.  In this 
case, the RO adjudicated the veteran's claim on a de novo 
basis, therefore, there is no prejudice to the veteran in 
adjudicating his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the evidence outlined above, the Board finds that 
there is no etiological or causal relationship between the 
veteran's current gastrointestinal disorder and his in-
service complaints of abdominal pain, his contentions to the 
contrary notwithstanding.  Significantly, none of the medical 
examiners have attributed his gastrointestinal symptomatology 
to his active service, nor have they indicated evidence that 
it was of long standing duration.  To the extent examiners 
have reported the veteran's in-service symptoms, they were 
based on the veteran's statements.  However, the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  While the veteran's private 
provider in April 1997 reported that most of the veteran's 
diagnoses since 1981 were irritable bowel syndrome, it is 
agreed that the veteran has been diagnosed currently with 
irritable bowel syndrome, however, there is no competent 
evidence to show that the veteran had this in service and the 
private provider's notation does not state that the veteran 
had irritable bowel syndrome in service.

Further, in the VHA opinion, based on a thorough review of 
the evidence and providing reasons and bases for the opinion, 
it is clearly stated that it is not at least as likely as not 
that the veteran's current disorder of irritable bowel 
syndrome or functional abdominal pain began in service or is 
etiologically related to service.  The Board finds that the 
independent medical opinion constitutes significantly 
probative evidence inasmuch as it entails a comprehensive 
review of the veteran's medical history performed by a 
specialist in the field of gastroenterology.  Because the 
objective evidence of record fails to establish a 
relationship between the veteran's in-service complaints of 
abdominal pain and his current gastrointestinal 
symptomatology, variously diagnosed in private and VA 
treatment records and diagnosed in the VHA opinion as 
irritable bowel syndrome or functional abdominal pain, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection.  

Even accepting that the veteran experienced some symptoms of 
abdominal pain in service, available competent evidence has 
failed to demonstrate continuity of symptoms sufficient to 
support of claim of entitlement to service connection for a 
gastrointestinal disorder, variously diagnosed.  As 
previously noted, he did not seek treatment for an abdominal 
disorder until, at the earliest, 1994, or 11 years after 
separation from service.  Thus, the 11 year gap between 
separation from service and treatment in this case fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted.

The Board has considered the veteran's statements that he has 
continually suffered from gastrointestinal symptoms since 
separation from service in 1983.  Although the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The veteran's assertions are 
not deemed to be credible in light of the other objective 
evidence of record showing no continuing findings indicative 
of a chronic gastrointestinal disorder.  The veteran lacks 
the medical expertise to offer an opinion as to the existence 
of current gastrointestinal pathology, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for a 
chronic gastrointestinal disorder, variously diagnosed.  


ORDER

New and material to reopen a claim for service connection for 
a chronic gastrointestinal disorder, variously diagnosed has 
been submitted and the claim is reopened.  The appeal is 
allowed to this extent.  Entitlement to service connection 
for a chronic gastrointestinal disorder, variously diagnosed, 
is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

